Citation Nr: 0529383	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability 
as a residual of a neck injury sustained on August 13, 1999.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from July 1963 to 
June 1966, and again from May 1969 to April 1975.  He 
subsequently served in the National Guard, and he was serving 
on active duty for training on August 13, 1999, when he 
sustained the neck injury which is the subject of the present 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In August 2002, the appellant and 
a friend testified at a hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.  

This appeal was last before the Board in October 2003, when 
it was remanded for further, specified development, which has 
now been completed.  The appeal also included a previously 
denied claim seeking service connection for a neck injury 
which the Board reopened in October 2003.  New evidence 
developed while the case was in remand status resulted in the 
allowance of that claim.  

In May 2005, the representative asserted a claim on behalf of 
the appellant seeking service connection for a hearing loss 
disability.  This matter is referred to the RO for further 
development or other action deemed appropriate.  


FINDINGS OF FACT

1.  The evidence does not establish, nor is it contended, 
that the appellant incurred or aggravated a chronic low back 
disability during his active military service from July 1963 
to June 1966, or from May 1969 to April 1975.  

2.  The appellant sustained a neck injury on August 13, 1999, 
while serving on active duty for training.  

3.  The neck injury on August 13, 1999, is not shown by 
competent medical evidence to be etiologically related in any 
way to the appellant's current chronic low back disabilities.  


CONCLUSION OF LAW

Entitlement to service connection for a chronic low back 
disability as a residual of the neck injury sustained on 
August 13, 1999, is not established.  38 U.S.C.A. §§ 101(24), 
1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO or the Board dated November 3, 
2000; February 6, March 20, March 21, and April 16, 2001; and 
January 13, 2003.  In these letters and other documents, the 
RO or the Board specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of that claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive private and VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2001, shortly after the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in March 2005 after the final VCAA letter 
was issued in January 2003.  There is no indication or reason 
to believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, including active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active service from July 1963 to June 1966, 
and from May 1969 to April 1975.  Service connection has been 
established for the residuals of a neck injury, rated 10 
percent disabling.  The evidence of record does not 
establish, and it is not contended, that the appellant 
incurred or aggravated a chronic low back disability during 
his active military service between 1963 and 1975.  

Private hospital records dating from 1985 to 1994 reflect 
nothing relevant to the present appeal.  

On August 13, 1999, the appellant injured his neck while 
serving on active duty for training during Summer Camp in the 
National Guard.  The relevant medical records do not reflect 
any injury to the low back, and it is significant that X-ray 
studies of the lumbosacral spine were not ordered at this 
time.  At the August 2002 hearing, the appellant initially 
testified that this traumatic injury was limited to the high 
cervical area (see Transcript, p. 4); only later, after some 
prompting by the representative, did the appellant assert 
that he had also injured his low back at this time (see 
Transcript, p. 9).  In this case, it appears that the 
appellant's initial recollection was more accurate and in 
accordance with the relevant contemporary medical records.  

In a written statement dated in September 1999, the appellant 
complained of multiple aches and pains, including in the neck 
and back; but he related the onset of these symptoms to well 
before August 1999, and he did not mention the August 1999 
incident in connection with a worsening of these symptoms.  

Several months later, in November 1999, the appellant sought 
treatment from a private physician for many complaints, 
including back problems, in connection with a claim for 
disability benefits from the Social Security Administration 
(SSA).  At that time, the appellant gave a history of work-
related back injuries as a civilian in 1988 and 1992, but he 
did not mention the recent injury in August 1999 at all in 
this connection.  The SSA later awarded the appellant 
disability benefits based upon a period of disability 
beginning in September 1998 due to visual problems.  

Extensive VA medical treatment records dating from 2000 to 
2004 document outpatient treatments for multiple medical 
problems, including mild degenerative changes (arthritis) of 
the lumbar spine and for lumbar degenerative disc disease 
without herniation of a lumbar disc.  

In May 2004, a VA physician examined the appellant and 
reviewed the entire VA claims file, including the service 
medical records and postservice medical records, and reported 
a clinical impression of low back pain to which the August 
1999 injury "may have contributed."  Since this physician 
did not report any rationale for this statement, which is 
phrased in terms of what may or may not have happened, the 
Board views this statement as entirely speculative.  Cf. 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Furthermore, 
this same VA physician also reported as a clinical impression 
that the appellant's current low back pathology was 
consistent with his age and history of working 37 years in 
the construction industry without mentioning any aggravating 
factors.  

In March 2005, a VA physician and nurse practitioner both 
reviewed the entire claims file.  These individuals both 
noted that the medical records pertaining to the August 1999 
incident mention only a neck injury, and they both concluded 
that it would be "mere speculation" to state that the 
appellant's current low back pain was related in any way to 
this neck injury.  The Board must agree with this latest and 
most comprehensive medical opinion.  In the absence of 
competent medical evidence relating the appellant's current 
low back disability to the August 1999 neck injury, this 
appeal will be denied.  


ORDER

Service connection for a low back disability as a residual of 
a neck injury sustained on August 13, 1999, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


